SIMMS, Justice,
dissenting:
I respectfully dissent. Today the majority holds that a legitimate child may be adopted by a third party without the consent of its parents whose parental rights have never been terminated. That question is not novel, but the answer is.
The majority frames the question as being simply whether 10 O.S.1981, § 60.6(3)(b) is applicable to married as well as divorced parents. In doing so, however, the majority overlooks the critical point that this grandmother is not a proper party to bring this action against the parents regardless of whether they are married or divorced. The nonconsensual adoption procedure provided by § 60.6(3)(b) and § 60.7 is intended to be a private remedy between parents. The procedure provides a means to effect an adoption of a child with the consent of his or her custodial parent. The child is adopted into its existing family unit; the consenting parent and his or her new spouse, the child’s step-parent, without the consent of the other parent.
This “private interparental litigation”,1 does not provide a way for the world at large to bring an action to adopt a child without the consent of its parent, however. The Court of Appeals was correct in holding that the grandmother was not a person authorized under § 60.7 to bring the action. Her application stated merely that she was the paternal grandmother and that consent of neither parent was necessary because each had wilfully failed to support the child for the preceding year. The application was not executed by a “consenting parent” nor did the grandmother show that she was the “legal guardian or person having legal custody.” The Court of Appeals correctly noted that “legal” custody in the statute means statutorily or judicially vested custody. That court also correctly assessed that it is this absence of such legal custody which distinguishes this situation from Matter of Adoption of C.M.G., Okl. 656 P.2d 262 (1982). There the parents of the child to be adopted were divorced and custody had been judicially vested in the petitioning aunt and uncle, along with the right to support payments.
The grandmother here has no legal right to this child. She is not the legal custodian or guardian and she has no adjudicated right to receive support. She has no standing under § 60.7 simply by reason of her status as a grandparent. See also, Matter of Adoption of G.D.L., Okl., 747 P.2d 282 (1987). The parents’ status has never been judicially altered and all rights remain vested in them. The parents have not consented to the adoption. Clearly under the provisions of § 60.6 and § 60.7, this was not a child eligible for adoption nor was this petitioner eligible to adopt. The trial court correctly held in favor of the natural father. State, ex rel., Dept. of Inst., Soc. & R. Serv. v. Griffis, Okl., 545 P.2d 763 (1976).
The fact that § 60.6 is not applicable to this situation does not mean that this grandmother is powerless to seek relief. She can properly proceed under other statutes designed to furnish remedies to those in her situation. She could, for instance, maintain an action for necessaries furnished the child pursuant to 10 O.S.1981, § 13. As the majority points out, there are criminal sanctions under 21 O.S.1981, § 852 which she could seek to have enforced. *103Pursuant to 30 O.S.1981, §§ 1, et seq., she could bring an action to have herself appointed the child’s guardian. She could also pursue efforts to obtain lawful custody, and even ultimately an adoption, by bringing the alleged parental nonsupport and abandonment of this child to the attention of her local district attorney for proceedings under the Juvenile Code, 10 O.S. 1981, §§ 1101, et seq. She could properly seek custody through the Juvenile Court and possibly termination of their parental rights, clearing the way for her to adopt the child.
We have repeatedly recognized that the right of a parent to the care, custody, control and management of his or her child is a fundamental right protected by the federal and state constitutions and that before a parent may be deprived of that right, he or she must be accorded the full panoply of procedural and substantive safeguards associated with protection of fundamental constitutional rights. We have also held beyond the need for multiple citations that adoption statutes are in derogation of the rights of parents and must be strictly construed. Also that the law presumes the necessity of consent of the natural parent before an adoption may be effected, and that the burden rests on the party seeking to destroy that bond to show why parental consent is not necessary.
Clearly that burden has not been met here. I would deny certiorari to the Court of Appeals and affirm the trial court. I am authorized to state that Vice Chief Justice Hargrave joins with the views expressed in this dissenting opinion.

. Davis v. Davis, Okl., 708 P.2d 1102, 1112 (1985).